



COURT OF APPEAL FOR ONTARIO

CITATION: Temedio v. Niagara North
    Condominium Corporation No. 6, 2020 ONCA 81

DATE: 20200204

DOCKET: C66339

Paciocco, Harvison
    Young and Zarnett JJ.A.


BETWEEN

Jean Temedio

Applicant

(Appellant
    in Appeal/Respondent in Cross Appeal)

and

Niagara North Condominium Corporation No. 6

and Simpson Wigle Law LLP

Respondents

(Respondents
    in Appeal/Appellants in Cross Appeal)

Benjamin J. Rutherford, for appellant
    in appeal and respondent in cross appeal

Erik Savas, for the respondents in
    appeal and appellants in cross appeal

Heard: August 16, 2019

On appeal from the order of Justice Heather
    McArthur of the Superior Court of Justice, dated December 3, 2018, with reasons
    reported at 2018 ONSC 7214.

COSTS ENDORSEMENT

[1]

The Respondents in Appeal are ordered to pay
    costs to the Appellant in Appeal in the amount of $
5,919.14
, inclusive of taxes and disbursements.

[2]

The costs ordered in the application below are
    set aside, and the Respondents in Appeal are ordered to pay to the Appellant in
    Appeal costs in the application below of
$6,669.02, inclusive of taxes
    and disbursements.

David M. Paciocco J.A.

Harvison Young J.A.

B. Zarnett J.A.


